Citation Nr: 1825472	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hip condition, claimed as pelvic subluxation, as secondary to service connected left and right knee conditions.

2.  Entitlement to service connection for rotated torso (back condition) secondary to service connected left and right knee conditions.

3.  Entitlement to an increased disability rating for service connected left knee osteochondritis dissecans with chondromalacia status post release evaluated as 20 percent disabling.

4.  Entitlement to an increased disability rating for service connected of left knee instability evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for right knee patellofemoral pain syndrome evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served honorably with the United States Navy from November 1994 to October 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas which addressed the Veteran's bilateral knee increased rating claims.  Following a De Novo Review by a Decision Review Officer, the Veteran was notified of the RO's decisions regarding his service connection claims by a September 2014 Statement of the Case.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2017 videoconference hearing.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for rotated torso (back condition) and increased disability ratings for service connected right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have a currently chronic right hip disability.  


CONCLUSIONS OF LAW

The criteria for entitlement to service connection, to include as secondary to service-connected bilateral knee disabilities, for a right hip condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326. 

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A letter dated in February 2012, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records, all other relevant medical records and examinations have been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been associated with the claims file, to the extent possible. 

Additionally, the Veteran has been most recently afforded a VA examination in January 2014.  The Board has carefully reviewed the VA examination of record and finds that the examination, along with the other evidence of record, is adequate.  Thus, with respect to the Veteran's claim, there is no additional evidence that needs to be obtained.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310 (a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310 (b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Right Hip Condition

The Veteran is claiming entitlement to service connection for a right hip condition, claimed as pelvic subluxation, to include as secondary to service connected left and right knee conditions. 

After a thorough review of the evidentiary record, the Board concludes that the Veteran is not entitled to service connection for right hip condition, claimed as pelvic subluxation.  In reaching this conclusion, the Board finds the weight of the credible and competent evidence of record does not support a diagnosis for a right hip condition.  The January 2014 VA examiner found, based upon an in-person examination and a review of the VA claims file, that the Veteran does not now, nor has she ever had a hip and/or thigh condition.  The examiner noted that it was a normal bilateral hip examination and the Veteran's pain was over the right iliac brim and not the hip. 

As there is no current diagnosis of a right hip condition, the criteria for service connection have not been met. 

It should be noted that the Veteran's private treatment records show complaints of hip pain and a December 2012 opinion from a chiropractor which found that the Veteran's pelvic and lumbar problems are connected to her left knee condition.  However, the treatment records and December 2012 do not provide a right hip disability diagnosis.  

Furthermore, during the Veteran's April 2017 Board hearing, the Veteran testified that the January 2014 VA examiner told her that he could not render an opinion regarding her claimed hip condition, because it was outside his area of expertise.  However, as the January 2014 examination report clearly shows, the examiner concluded that the Veteran did not have a diagnosable right hip condition and supported his conclusion with a medical rationale.  

The Federal Circuit has recently found that the term "disability" as used in 38 U.S.C. 1110 "refers to the functional impairment of earning capacity, not the underlying cause of said disability," and held that "pain alone can serve as a functional impairment and therefore qualify as a disability."  In other words, where pain alone results in functional impairment, even if there is no identified underlying diagnosis, it can constitute a disability.  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018)   

The Federal Circuit limited its holding, stating, "We do not hold that a veteran could demonstrate service connection simply by asserting subjective pain.... To establish the presence of a disability, the veteran will need to show that her pain reaches the level of functional impairment of earning capacity."  Id.  In other words, subjective pain in and of itself will not establish a current disability.  Consideration should be given to the impact, or lack thereof, from pain, focusing on evidence of functional limitation caused by pain.

During her January 2014 VA hip examination it was found that there was no objective evidence of painful motion, she did not have any functional loss and/or functional impairment of the hip and thigh, functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis was not present and the Veteran's hip and/or thigh condition did not impact her ability to work.

The Veteran testified during her Board hearing that she cannot walk long distances and cannot stand for longer than 20 minutes.  However, she also testified that she is able to exercise using a rowing machine.  

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In reaching the conclusion that the Veteran does not have a current right hip disability, the Board has carefully reviewed the Veteran's STRs, post-service medical records, and lay statements.  A review of the Veteran's STRs does not reveal any treatment for or complaints of right hip conditions during her military service.


ORDER

Entitlement to service connection for right hip condition, claimed as pelvic subluxation, as secondary to service connected left and right knee conditions, is denied.  



REMAND

Rotated Torso

The Veteran is claiming entitlement to service connection for a rotated torso, claimed as a back condition, to include as secondary to service connected left and right knee conditions.

A March 2004 MRI found mild degenerative changes to the lumbar spine.  The Veteran has submitted private treatment records, including a March 2011 record, which noted a low back muscle imbalance.

In March 2012 the Veteran underwent a VA back examination.  The Veteran was diagnosed with lumbosacral and pelvis myofascial syndrome.  Following an in-person examination and a review of claims file, the examiner found that he did not appreciate torso rotation.  

In September 2012 the Veteran was diagnosed with mild spondylosis of the L3-L4 discs in the low back.  In addition, a December 2012 opinion from a chiropractor found that the Veteran's pelvic and lumbar problems are connected to her left knee condition.  

In January 2014 the Veteran was afforded a second VA back examination.  Following an in-person examination and a review of the Veteran's claims file, the examiner determined that the Veteran did not now have, nor has she ever had, a diagnosis of a thoracolumbar spine (back) condition.  

Although the January 2014 VA examiner found that the Veteran did not currently have, nor had she ever been, diagnosed with a lumbar spine disability, the record clearly shows that the Veteran has been diagnosed with spondylosis of the L3-L4 discs and lumbosacral and pelvis myofascial syndrome.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the foregoing reasons, the Board finds that the January 2014 examination and opinion is inadequate and an additional medical opinion is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 79.  

Bilateral Knee Conditions

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for an increased rating of her bilateral knee disabilities. 

The Veteran was provided VA examinations for her bilateral knee disabilities in May 2012 and January 2014.  Although these examinations were fairly recent and contemporaneous in time, the Board finds the examinations were not fully adequate.  Specifically, the Court in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that neither the May 2012 and January 2014 VA knee examinations, nor VA or private treatment records demonstrate range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations.  In short, these VA knee examinations were inadequate.  Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59. 

As such, new VA knee examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected bilateral knee disabilities.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  If such testing cannot be performed, the examiner must explain why such testing could not be performed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159 (c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's claimed thoracolumbar spine disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to her claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that any diagnosed thoracolumbar spine disability was sustained during service, or, is otherwise etiologically related to an event, injury, or disease sustained by the Veteran during his active duty service.

The examiner is also requested to offer an opinion as to whether any diagnosed thoracolumbar spine disability is at least as likely as not (50 percent probability or greater) caused or aggravated by a service-connected disability, to include the Veteran's service-connected bilateral knee disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner shoulder also specifically address the conflicting diagnoses found in the March 2012 and January 2014 VA examinations.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in the report.

3.  The AOJ should secure the appropriate VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected right and left knee disabilities.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected right and left knee disabilities on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA knee examinations must include range of motion testing for both knees in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Nonweight-bearing.

If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the knees, he or she should clearly explain why that is so.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal for the right and left knees.  If any of the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


